Citation Nr: 0920086	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD.  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from October 1951 to July 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2009.  A copy of the transcript 
of that hearing is of record.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by homicidal ideation, 
recurrent distressing dreams of inservice events, avoidance 
of activities, places, or people that arouse recollections of 
trauma, and markedly diminished interest or participation in 
significant activities, exaggerated startle response, and 
restricted range of affect.  He reports increased 
irritability of mood.

2.  The Veteran's PTSD symptoms are suggestive of 
occupational and social impairment with reduced reliability 
and productivity but no more.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a rating of 50 percent, but no more, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2007 
letter to the Veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the March 2007 
letter.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based n the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establish entitlement to an increased compensable -e.g., 
competent lay statement describing symptoms, medical and 
hospitalization records, medical statement, employer 
statement, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

Here, an October 2008 RO letter notified the Veteran that his 
disability rating would be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and that VA would consider evidence that documented 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on his employment.  The correspondence also referred 
to the appropriate diagnostic criteria for establishing a 
higher rating.  Thus, the requirements of Vazques-Flores, 
supra, have been met.  

Moreover, the Veteran's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected PTSD since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411 PTSD will be rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Background

When examined by VA in October 2005, the Veteran reported he 
woke at night with cold sweats at least twice a week.  He 
avoided crowds, noisy settings, and said that he no longer 
hunted.  He felt nervous in these settings.  His nightmares 
had increased in frequency.  He had no suicidal or homicidal 
ideations.  His memory and concentration were adequate.  
Motivation and mood were described as good.  His GAF score 
was 60.  

In a November 2005 rating action, the Veteran's 10 percent 
rating for PTSD, which had been in effect since July 2003, 
was increased to 30 percent, effective from August 3, 2005.  
In February 2007, he filed a claim for an increased rating.  

Upon VA psychiatric examination in March 2007, it was noted 
that the Veteran was on medication to control his psychiatric 
manifestations.  He had been married for 52 years and had 4 
children.  He had a close relationship with the members of 
his family.  He had a few friends, but he did not socialize 
often because he felt that everyone was getting too old to 
travel.  On examination, he had constricted affect, anxious 
mood with irritability, sleep impairment, and passive and 
transient homicidal thoughts.  He maintained good personal 
hygiene and his memory was intact. He had difficulty falling 
and staying asleep.  He had an exaggerated startle response.  
His GAF score was 58.  He continued to participate in 
outpatient mental health treatment.  

A private treatment record from July 2007 reflects that the 
Veteran continued to be seen at a counseling center.  His 
symptoms included continued nightmares and night sweats.  It 
was noted that he had gone through a period after service 
when he abused alcohol to avoid thoughts of military trauma.  
A January 2007 statement from the same provider noted that 
the Veteran was likely unable to return to work of any kind 
due to irritability.  Further elaboration or records of 
treatment were not provided.

A December 2007 document as provided by the Veteran's former 
place of employment reflects that it was recommended that he 
retire from employment due to "undue stress."  This was 
described as a "forced retirement."  (The Board notes that 
documents in the record show that the Veteran last worked in 
2001.)  There was indication in some records that he retired, 
in part due to age and time worked.

VA outpatient treatment records dated subsequent to the March 
2007 examination include an October 2007 record.  At that 
time, he reported continued nightmares.  However, there was 
no suicidal or homicidal ideation, and his insight and 
judgment were intact.  His symptoms remained essentially the 
same in March 2008.  However, his GAF score was noted to be 
45.  In August 2008, he continued to take his psychiatric 
medications, and his GAF score continued to be listed as 45.  

At an April 2009 personal hearing, the Veteran and his wife 
testified as to some increase in psychiatric symptoms.  He 
continued with his psychiatric treatment and medications, but 
his wife said that his bad moods had worsened.  Other 
symptoms included irritability, nightmares with sleep 
disturbance, and avoidance of trauma stimuli.  

Analysis

Comparing the Veteran's PTSD symptoms to the criteria of the 
General Rating Formula, and affording him the benefit of the 
doubt, the Board finds that the criteria for a rating of 50 
percent are met.

In this regard, the recent medical evidence of record reflect 
slight worsening of symptoms as indicated by the falling of 
the GAF score from 58 when examined by VA in March 2007 to a 
score of 45 in recent treatment records.  Moreover, his wife 
has testified as to worsening of his moods.  While the recent 
evidence does not reflect some of the other symptoms required 
for a 50 percent rating, such as flattened affect, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, or impaired abstract 
thinking; it is not required that a Veteran meet every one of 
the symptoms listed in the rating criteria.

Additionally, the Board finds that the GAF score of 45 
assigned by the March 2008 and August 2008 examiners supports 
the conclusion that the Veteran's PTSD more nearly 
approximates the criteria for a 50 percent rating.  As 
already noted, according to DSM-IV, GAF scores from ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter, supra.  

Accordingly, considering the above, the Board finds that, 
with resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 50 percent rating for service-
connected PTSD are met.

However, no higher rating is warranted.  As noted above, the 
next higher rating of 70 percent requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

In this case, there is evidence of impairment in work and 
mood, in that he apparently was forced into retirement in 
2001 due to "undue stress."  Moreover, his wife has 
described worsening of his moods.  However, there is no 
recent medical evidence of impairment in family relations, 
school, judgment, or thinking.  There is also no indication 
in the medical records that his speech has been affected, and 
there is no recent medical evidence of obsessional rituals, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  The opinion 
that he is unable to work due to his PTSD is noted, however 
not considered persuasive.  There are no symptoms set forth 
which would warrant such a rating, nor is there other 
pertinent rationale provided.  Rather, the examinations on 
file that present comprehensive pictures of his impairment, 
show some increased irritability, but do not show such 
symptoms as to warrant a rating in excess of the 50 percent 
assigned herein.

As the criteria for a 70 percent rating are not met, it 
follows that the criteria for the maximum, 100 percent, 
rating likewise are not met.

For all the foregoing reasons, the Board finds that a 50 
percent, but no higher, rating for PTSD is warranted.  The 
preponderance of the evidence is against assignment of a 
rating greater than 50 percent.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of compensation.  


REMAND

The Veteran contends that he is unable to work due to his 
service-connected symptoms.  In addition to his PTSD, he is 
service-connected for residuals of cold injury of the right 
and left lower and upper extremities, each separately rated 
as 20 percent disabling.  As a result of the decision above, 
the PTSD is now rated 50 percent disabling.

It is noted that there are fairly recent examinations of the 
PTSD and somewhat older examinations of the cold injuries.  
There is not, however, a review looking at all disorders and 
rendering an opinion on the impact on employment.

As such, it is concluded by the Board that there is 
insufficient medical evidence to ascertain whether the 
Veteran is unable to establish or maintain substantially 
gainful employment due to his service-connected disabilities.  
Additional VA examination is necessary to determine if there 
may be certain types of work that he could perform in spite 
of his psychiatric symptoms and cold injury residuals. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected conditions.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  Specifically, an 
attempt should be made to obtain records 
from the People's Place Counseling 
Center.  With any necessary authorization 
from the Veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for appropriate 
VA examination(s) to determine the impact 
that his service-connected PTSD and cold 
injury residuals of the upper and lower 
extremities have on his employability.  
If necessary, more than one specialty 
exam may be conducted.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available for review and the 
examiner's report(s) should reflect that 
such review occurred.  The examiner(s) 
must elicit from the Veteran and record, 
for clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner(s) must 
provide an opinion as to whether the 
Veteran is unable to obtain or maintain 
substantially gainful employment due only 
to his service-connected PTSD and cold 
injury residuals, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders whether he is unable 
to obtain or maintain substantially 
gainful employment due to his service-
connected conditions.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's TDIU claim 
should be readjudicated.  The Veteran and 
his representative should then be issued 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  No opinion as to the outcome in this case is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


